   Case 7:16-cr-00832-KMK Document 149-8 Filed 08/23/19 Page 1 of 2




TINITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

I-INITED STATES OF AMERICA,                             AFF'IDAVIT

       -against-                                        16-CR-832 (KMK)

NICHOLAS TARTAGLIONE,

                 Defendant.


       I, Nicholas Tartaglione, the defendant in the instant indictment (Indictment No. CR-),

swear and affirm:

       l.   On the morning of December 19, 2016,I was at my residence at 103 Long Lane,

            Bloomingburg, New York, when I received a call from my wife, Virag Balint, stating

            that she had been pulled over in their Jeep by law enforcement down the street from

            our residence. Immediately after receiving this call, I got into my truck and drove to

            meet her.

       2.   As   I   approached the intersection   of Long Lane   and Highway   !7K,I   saw multiple

            marked and unmarked law enforcement vehicles blocking off the intersection and the

            Jeep my     wife had been driving pulled over on the side of Long Lane.

       3.   An officer directed me to pull over on the side of the road. I complied and pulled over

            on the same side of the road where the Jeep was parked, and behind another police

            vehicle. A couple of police vehicles then pulled up and parked behind and next to my

            truck so that my truck was surrounded by police vehicles.

       4. When I stepped out of my vehicle,        I was immediately approached by multiple officers

            who surrounded me. At about that time I received another call from

            (he called shortly before   I left the house) who was trying to continue the conversation

            about the missing Mexican men.
   Case 7:16-cr-00832-KMK Document 149-8 Filed 08/23/19 Page 2 of 2




        5.    The oflicers placed their hands on me and searched my person and took my cell

              phones. While this search and seizure was taking place,           I   was questioned by law

              enforcement about a road rage incident involving the Jeep my wife was driving.

        6. I    speculated that perhaps one         of the workers (who is Mexican) my wife and I
              employed to work on our property used the Jeep. The questioning then began to shift

              to the missing Mexican men who            I have been charged    with murdering, or being

              responsible for their murders.

        7.    I was then directed to get into the back of a police vehicle to travel to a police station.

              I specifically asked if I could drive my own vehicle and I was told no.

        8.    The Police continued to question me in the back of the vehicle about the missing

              persons referenced in the indictment and continued questioning me during the drive to

              the police barracks, where they took me.

        9.    Once   I arrived at the barracks, I was told by the same investigators that they wanted

              me to go over everything    I   had   just told them. I was then brought inside the precinct

              into an interrogation room and read Miranda warnings. They then questioned me

              about the same subject matter they had already questioned me about in the car.

        10.   At no point during rny first encounter with law enforcement officers on Long           Lane

              did I feel fiee to leave.


                                                                    Nicholas Tartaglione

Subscribed and sworn to before me
this_    day of August, 2019


Notary Public
